Citation Nr: 0726252	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include generalized anxiety, 
depression, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to August 
2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in which service connection for 
the residuals of right shoulder injury and service connection 
for PTSD were denied.

The veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.

The veteran filed his claim in August 2004, identifying 
depression and anxiety as the conditions for which he sought 
service connection.  In August 2004, the RO sent VCAA notice 
concerning the issue of service connection for anxiety and 
PTSD.  In December 2004 and January 2005, the RO requested 
the veteran's service personnel file from the National 
Personnel Records Center (NPRC) in support of a claim 
involving PTSD.  It cannot be determined from the record if a 
stressor questionnaire was sent to the veteran.  

In June 2005, the RO issued a rating decision denying service 
connection for PTSD.  In its decision, the RO noted that 
private medical records shows that the veteran reported 
complaints of depression and anxiety following his discharge 
from active service.  A July 2005 VA psychiatric examination 
report includes a diagnosis of panic disorder and generalized 
anxiety disorder, but contains no opinion with respect to 
etiology.  PTSD was not diagnosed.  The veteran submitted a 
notice of disagreement in June 2005 as to the RO's denial of 
service connection for PTSD, reiterating his belief that his 
anxiety had its onset during his active service.  

The veteran clearly claims service connection for anxiety and 
depression, while the RO has treated the issue as one of 
service connection for PTSD.  Thus, the issue has been re-
characterized to include the veteran's actual claim; 
entitlement to service connection for an acquired psychiatric 
disorder to include anxiety, depression, and PTSD.

The issue of service connection for an acquired psychiatric 
disorder to include anxiety, depression, and PTSD addressed 
in the REMAND portion of the decision below is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence establishes that the veteran manifests 
right shoulder residuals that are the result of right 
shoulder injury during his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
shoulder injury have been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.


Service Connection

The veteran seeks service connection for the residuals of 
right shoulder injury.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records do not document complaints of or 
treatment for a right shoulder injury.  The veteran's report 
of medical assessment at discharge, dated in July 2002, does 
not document a right shoulder injury.

However, private medical records associated with the 
veteran's National Guard service medical records reflect 
treatment for a right shoulder injury in October 2002, less 
than two months following the veteran's discharge from active 
service.  At this time, the veteran reported a history of a 
weight lifting injury during active service.  Results of 
X-rays showed a normal shoulder, but results of magnetic 
resonance imaging (MRI) revealed findings consistent with a 
partial tear of the rotator cuff, possible nondisplaced 
fracture, and residuals of contusion.  The record shows the 
veteran has received treatment for this condition 
continuously to the present.

In April 2005, the veteran underwent VA examination, at which 
time he again reported a history of injury to his right 
shoulder when lifting weights during active service.  The 
veteran further reported that he had returned to the civilian 
job he had held prior to his being mobilized for active duty, 
but was unable to perform his previous duties due to his 
right shoulder condition.  The examiner diagnosed residuals 
of injury to the right shoulder and opined that the veteran's 
right shoulder condition had its onset during active service.  
He further opined that the veteran's currently manifested 
right shoulder problem is the result of the inservice injury.

In April 2007, the veteran testified before the undersigned 
Veterans' Law Judge.  He stated that he had injured his right 
shoulder while lifting weights in active service.  He stated 
that he did not seek treatment for the injury at the time.  
Rather, he relaxed his muscles and then continued to lift 
weights.  He stated that the unit was pushed very hard to 
maintain physical readiness while deployed.  There were two 
witnesses to the injury, but one person died in combat and 
the other did not wish to make a statement.  The veteran's 
testimony is highly credible. 

In April 2007, the veteran's treating physician submitted a 
statement describing the history of the veteran's right 
shoulder treatment.  The veteran first sought treatment in 
October 2002, reporting injury during active service while 
lifting weights.  The physician stated he first suspected 
rotator cuff injury or glenohumeral joint injury.  The 
physician referred the veteran to an orthopedic doctor.  The 
veteran underwent orthopedic consultation a month later, and 
reported his current civilian job required repetitive 
lifting, pushing, and pulling.  The orthopedic doctor 
diagnosed impingement syndrome with rotator cuff tenderness.  
The veteran was referred to another orthopedist for 
evaluation in January 2003.  This second orthopedic physician 
felt the veteran's condition was consistent with weight 
lifter's distal clavicle syndrome.

The physician concluded that the veteran's shoulder injury 
was the result of repetitive strain injury from weightlifting 
during the veteran's active service.  The physician stated he 
based his opinion on the veteran's history, as reported by 
the veteran, and on objective findings.  It is noted that the 
veteran's history includes the inservice weightlifting injury 
and post-service civilian-related repetitive lifting, and 
that the objective findings include a diagnosis of weight 
lifter's distal clavicle syndrome by an orthopedic 
specialist.

In the present case, the history as reported by the veteran 
to his private health care provider has been consistent 
throughout and contained both the report of injury during 
active service and report of repetitive lifting post-service.  
Moreover, the veteran's self-report of post-service injury, 
which could be prejudicial to his claim, weighs on the side 
of the veteran's honesty.

The medical evidence corroborates the veteran's testimony.  
The medical evidence reflects he sought treatment for his 
right shoulder injury less than two months following his 
return from active service and has been seen continuously for 
his right shoulder disability to the present.

Given the short time frame between the veteran's discharge 
from active service and his seeking treatment for his right 
shoulder, with the attendant severity of initial diagnosis 
and ultimate diagnosis of a condition consistent with a 
weight lifting injury, the veteran's testimony concerning his 
inservice injury may be accepted, and the VA and private 
opinions, supported by the clinical evidence present in the 
record and considered in the private medical opinion, are 
thus found to be probative.  See Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

As the residuals of right shoulder injury has been found by 
the medical evidence to be the result of an inservice right 
shoulder injury, service connection is warranted.


ORDER

Service connection for the residuals of a right shoulder 
injury is granted.


REMAND

The veteran also seeks entitlement to service connection for 
an acquired psychiatric disorder to include anxiety and PTSD.

Service medical records show treatment for anxiety during 
active service.  A statement proffered by the veteran's 
treating social worker during active service is of record, 
giving the details of this treatment.  Moreover, post-service 
National Guard service medical records in October 2003 
document a history of generalized anxiety disorder with 
depression and a recent suicide attempt.  The veteran was 
found unfit for mobilization.  

The RO has treated the claim as one involving PTSD but has 
not developed the claim fully.  For example, the veteran 
testified in April 2007 that one of the witnesses to his 
weight lifting accident died in combat.  

Further development for PTSD, as well as for generalized 
anxiety and depression, to include VA examination, is 
necessary in this case.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify the health 
care provider noted in VA treatment 
records (entry dated July 2005) that has 
treated the veteran since 2002, and any 
other health care providers who have 
treated him for his acquired psychiatric 
disorder.

2.  Obtain all identified medical 
treatment records for an acquired 
psychiatric disorder that are not already 
of record, to include any and all 
treatment records from the veteran's 
employer (identified by the veteran in a 
May 2006 response to a duty to assist 
letter), Dr. Clifford Boswell, of Newark, 
Arkansas, the White River Medical Center 
in Batesville, Arkansas, and the VA 
Medical Center (VAMC) in North Little 
Rock, Arkansas, and any other health care 
provider the veteran may identify. 

Complete any and all follow-up indicated.  
Document all negative responses.

3.  After completion of #1-2 schedule the 
veteran for a medical examination by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed acquired 
psychiatric disorder, to include anxiety, 
depression, and PTSD.  All indicated 
tests and studies should be performed. 
The claims folder and a copy of this 
remand must be provided to the examiner 
in conjunction with the examination. The 
examiner should summarize the medical 
history, including the onset and course 
of the acquired psychiatric disorder, to 
include anxiety, depression, and PTSD; 
describe any current symptoms and 
manifestations attributed to the acquired 
psychiatric disorder, to include anxiety, 
depression, and PTSD; and provide 
diagnoses for any and all psychological 
pathology manifested.

The examiner should provide an opinion as 
to whether it is as likely as not that 
any diagnosed acquired psychiatric 
disorder, to include anxiety, depression, 
and PTSD, had its onset during active 
service.

All opinions expressed must be supported 
by complete rationale.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder, to 
include anxiety, depression, and PTSD, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a supplemental SOC and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


